      0:20-cv-01434-JMC          Date Filed 04/22/21      Entry Number 18         Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Tina Shena Hamilton,                   )
                                       )
                                       )              Civil Action No.: 0:20-cv-01434-JMC
                      Plaintiff,       )
                                       )
       v.                              )                              ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on December 21, 2020. (ECF No. 14.) The Report addresses

Plaintiff Tina Shena Hamilton’s (“Plaintiff”) claim for Disability Insurance Benefits (“DIB”). (Id.

at 1.) The Report recommends that the court reverse the decision of the Commissioner of Social

Security Administration (“the Commissioner”) and remand the matter for further administrative

proceedings. (Id. at 7.) For the reasons stated herein, the court ACCEPTS the Report,

REVERSES the decision of the Commissioner, and REMANDS the action for additional

administrative proceedings.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1-4.) As brief background, the Administrative Law Judge

(“ALJ”) determined Plaintiff was not disabled for purposes of the Social Security Act (“the Act”)

and denied Plaintiff’s claim for DIB. (Id. at 2.) Although the ALJ found Plaintiff had “osteoarthritis

in both knees, status-post left wrist surgery, degenerative disc disease, chronic obstructive



                                                  1
      0:20-cv-01434-JMC           Date Filed 04/22/21     Entry Number 18        Page 2 of 4




pulmonary disease (COPD), fibromyositis, fibromyalgia[,] and depression[,]” the ALJ nonetheless

concluded Plaintiff had the residual functional capacity (“RFC”) to perform light work (Id.)

          Thereafter the Appeals Council (“the Council”) denied Plaintiff’s request for review. (ECF

No. 9-2 at 2-7.) Thus, the ALJ’s decision became the final decision of the Commissioner. (Id.) See

also Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating an ALJ’s decision was the final

decision of the Commissioner when the Council denied a request for review); Higginbotham v.

Barnhart, 405 F.3d 332, 336 (5th Cir. 2005) (holding the Commissioner’s “final decision” includes

when the Council denies a request for review). Plaintiff filed the instant action in April 2020. (ECF

No. 1.)

          Subsequently, the Magistrate Judge issued the Report suggesting this case be reversed and

remanded because the ALJ inappropriately discounted Plaintiff’s subjective complaints. (ECF No.

14 at 7.) In particular, the Magistrate Judge began by outlining the two-step process an ALJ is

required to apply in order to evaluate subjective complaints. (Id. at 4 (citing Craig v. Chater, 76

F.3d 585, 594-95 (4th Cir. 1996)).) The Magistrate Judge emphasized an ALJ cannot disregard

“longstanding precedent and the agency’s own policy by improperly discounting [an applicant’s]

subjective complaints of pain and fatigue, based largely on the lack of objective evidence

substantiating her statements.” (ECF No. 14 at 4-5 (quoting Arakas v. Comm’r, Soc. Sec. Admin.,

983 F.3d 83, 95-96 (4th Cir. 2020)). Thereafter, the Magistrate Judge concluded the ALJ

committed this precise error by discounting Plaintiff’s subjective complaints due to a lack of

objective evidence. (ECF No. 14 at 5.) The Magistrate Judge stressed that complaints of pain

cannot simply be discounted due to a lack of objective evidence, instead requiring some

inconsistency in the record concerning the impairment or pain level alleged. (Id. at 6 (citation

omitted).) The Magistrate Judge continued that the ALJ seemed “to have cherry-picked the



                                                  2
      0:20-cv-01434-JMC          Date Filed 04/22/21      Entry Number 18        Page 3 of 4




objective evidence concerning Plaintiff’s fatigue,” citing to various instances in the record for

support. (Id.) Based upon these issues, the Magistrate Judge suggested remanding this matter “for

further consideration of Plaintiff’s subjective complaints of pain and fatigue in accordance with

the applicable standards.” (Id. at 7.)

       The parties were apprised of their opportunity to file specific objections to the Report. (Id.

at 8.) In January 2021, the Commissioner informed the court he would not offer objections. (ECF

No. 15.) Plaintiff has similarly not objected to the Report.

                                    II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3). If no party offers specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis added)

(quoting FED. R. CIV. P. 72 advisory committee’s note). Furthermore, a failure to file specific,

written objections to the Report results in a party’s waiver of the right to appeal from the judgment

of the court based upon such recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept,



                                                 3
      0:20-cv-01434-JMC         Date Filed 04/22/21     Entry Number 18       Page 4 of 4




reject, or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the

matter with instructions. Id.

                                        III. DISCUSSION

         Here, the court has carefully examined the findings of the Report and concludes the

 ALJ’s decision was not supported by substantial evidence. (ECF No. 14 at 4-7.) The

 Commissioner notified the court he will not file objections (ECF No. 15) and Plaintiff has

 likewise offered no objections. The court discerns no clear error on the face of the Report.

 Accordingly, the court adopts the Report herein.

                                       IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 14) and incorporates it herein.

Therefore, the decision of the Commissioner of Social Security Administration is REVERSED,

and this case is REMANDED for further administrative action pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.




                                                    United States District Judge
April 22, 2021
Columbia, South Carolina




                                               4
